STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of April 3, 2007,
by and among Clearant, Inc., a Delaware corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission under the Securities Act.

B.  The Purchasers are collectively purchasing at least $2 million in Shares of
Common Stock at a Purchase Price of $0.025 per Share. Each Purchaser, severally
and not jointly, wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, that number of Shares set forth
below such Purchaser’s name on the signature page hereto.

C.  Contemporaneous with the sale of the Shares, the parties hereto will enter
into a Registration Rights Agreement (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide registration rights under
the Securities Act.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.

“Business Day” means a day, other than a Saturday, Sunday or federal holiday.

“Buy-In” has the meaning set forth in Section 4.1(e).

“Buy-In Price” has the meaning set forth in Section 4.1(e).

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means the date of the Closing, and shall be April 2, 2007 (or
such other date and time as is mutually agreed to by the Company and each
Purchaser).

"Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Common Stock, par value $0.0001 per share, of the
Company, and also includes any securities into which the Common Stock may
hereafter be reclassified.

“Company’s Knowledge” means the actual knowledge of the executive officers of
the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principals as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.7(b).

“License Agreements” has the meaning set forth in Section 3.1(r).

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.7(a).

“Material Adverse Effect” has the meaning set forth in Section 3.1(a).

“Material Permits” has the meaning set forth in Section 3.1(p).

“Outside Date” means January 31, 2007.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

“Prohibited Transaction” has the meaning set forth in Section 3.2(g).

“Purchase Price” means, with respect to each Purchaser, the sum of $0.025 per
Share multiplied by the number of Shares purchased by the Purchaser.

“Purchaser Party” has the meaning set forth in Section 4.7(a).

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Shares” means the shares of Common Stock being purchased by the Purchasers
pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in
Rule 3b-3 of the Exchange Act and Rule 200 promulgated under Regulation SHO
under the Exchange Act, whether or not against the box, and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers having the effect of hedging the securities or investment made under
this Agreement.

“Trading Affiliate” has the meaning set forth in Section 3.2(g).

“Trading Day” means a day on which the Common Stock is listed or quoted on any
Trading Market; provided, that in the event that the Common Stock is not listed
or quoted on any Trading Market, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Transfer Agent
Instructions and any other documents or agreements executed in connection with
the transactions contemplated hereunder and incorporated herein.

“Transfer Agent” means American Stock Transfer & Trust Company or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the Transfer
Agent Instructions, in the form of Exhibit C, executed by the Company and
delivered to and acknowledged in writing by the Transfer Agent.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares set forth opposite such Purchaser’s name on the signature pages
attached hereto in exchange for the Purchase Price. The Closing shall take place
at the offices of Dreier Stein & Kahan LLP, 1620 26th Street, 6th Floor, North
Tower, Santa Monica, California, on the Closing Date or at such other location
or time as the parties may agree.

2.2 Closing Deliveries.

(a)  On the Closing Date, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following:

(i)  This Agreement, duly executed by the Company;

(ii)  One or more stock certificates, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing such number of Shares equal to the number set forth below such
Purchaser’s name on the signature pages hereto under the heading “Number of
Shares”, registered in the name of such Purchaser, or irrevocable instructions
to the Transfer Agent to issue same;

(iii) a legal opinion of counsel to the Company, in the form of Exhibit D
attached hereto, executed by such counsel and addressed to the Purchasers;

(iv)  the Registration Rights Agreement, duly executed by the Company;

(v)  duly executed Transfer Agent Instructions acknowledged in writing by the
Company’s transfer agent; and

(vi)  a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying the resolutions adopted
by the Board of Directors of the Company approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Shares, certifying the current versions of the Certificate of Incorporation and
by-laws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

(b)  On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:

(i)  this Agreement, duly executed by such Purchaser;

(ii)  the purchase price set forth below such Purchaser’s name on the signature
pages hereto under the heading “Purchase Price,” in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose, as set forth on Schedule I annexed
hereto;

(iii)  the Registration Rights Agreement, duly executed by such Purchaser; and

(iv)  a fully completed and duly executed Stock Certificate Questionnaire,
Registration Statement Questionnaire and Purchaser Certificate in the forms
attached hereto as Exhibits B-1, B-2, and B-3.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers that, except as set forth in the Schedules
delivered herewith:

(a)  Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own or lease and use its properties
and assets and to carry on its business as currently conducted. Company is not
in violation of any of the provisions of its certificate or articles of
incorporation or bylaws. Company is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary or appropriate, except where the failure to be so qualified or in good
standing, as the case may be, individually or in the aggregate, have not and
could not reasonably be expected to result in (i) a material and adverse effect
on the legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or financial condition of the Company, or (iii) a material and adverse
impairment to the Company’s ability to perform on a timely basis its obligations
under any Transaction Document (a “Material Adverse Effect”).

(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Shares) have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate action is
required by the Company, its Board of Directors or its stockholders. Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(c)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby or thereby do not and will not (i) conflict with or violate
any provision of the Company’s certificate or articles of incorporation or
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right could not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, or by which any property or
asset of the Company is bound, except to the extent that such violation could
not reasonably be expected to have a Material Adverse Effect.

(d)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices or applications to
any applicable trading market for the issuance and sale of the Shares and the
listing of the Shares for trading or quotation, as the case may be, thereon in
the time and manner required thereby, and (v) those that have been made or
obtained prior to the date of this Agreement.

(e)  Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the terms of the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws and shall not be subject to preemptive or
similar rights of stockholders. Assuming the accuracy of the representations and
warranties of the Purchasers, the Shares will be issued in compliance with all
applicable federal and state securities laws. The issue and sale of the Shares
will not, immediately or with the passage of time, obligate the Company to issue
shares of its common stock or other securities to any person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.

(f)  Capitalization. There are currently approximately 40,922,196 shares of
Common Stock issued and outstanding. The aggregate number of shares and type of
all authorized, issued and outstanding classes of capital stock, options and
other securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is
specified in the SEC Reports (as defined below). Except as specified in the SEC
Reports, no securities of the Company are entitled to preemptive or similar
rights, and no person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents; except as specified in the SEC
Reports, the Company has not issued any other options, warrants or scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
entered into any agreement giving any person any right to subscribe for or
acquire, any shares of Common Stock; except as specified in the SEC Reports,
there are no contracts, commitments, understandings, or arrangements by which
the Company is or may become bound to issue additional shares of the capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company; except for customary adjustments as a result of
stock dividends, stock splits, combination of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Shares will not obligate the Company to issue shares of
common stock or other securities to any person (other than the Purchasers) and
will not result in a right of any holder of securities to adjust the exercise,
conversion, exchange or reset price under such securities; the Company is not a
party to, and it has no knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of the Company.

(g)  SEC Reports. The common stock of the Company is registered pursuant to
Section 12(g) of the Exchange Act. The Company has filed all reports required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since April 1, 2005 (the foregoing materials being collectively
referred to herein as the “SEC Reports” and together with this Agreement, the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, or to the extent corrected
by a subsequent restatement, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(h)  Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to he extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

(i)  Tax Matters. The Company (i) has accurately and timely prepared and filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all material taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for such claim. The Company has not waived or extended
any statute of limitations at the request of any taxing authority. There are no
outstanding tax sharing agreements or other such arrangements between the
Company and any other corporation or entity and the Company is not presently
undergoing any audit by a taxing authority.

(j)  Environmental Matters. To the Company’s knowledge, the Company (i) is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance in violation of any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s knowledge, threatened investigation that might lead to such a
claim.

(k)  Litigation. There is no pending action which adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares.

(l)  Employment Matters. To the Company’s knowledge, the Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company is not a party to
any collective bargaining agreement.

(m)  Compliance. The Company, except in each case as, individually or in the
aggregate, has not and could not reasonably be expected to result in a Material
Adverse Effect (i)  is in violation of any order of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, or (ii) to the Company’s knowledge, is or has been in violation of any
statute, rule or regulation of any governmental authority applicable to the
Company.

(n)  Regulatory Permits. To the Company’s knowledge, the Company possesses all
certificates, authorizations and permits issued by the federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits, individually or in the aggregate, has not and could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any such Material Permit.

(o)  Title to Assets. The Company has good and marketable title in all personal
property owned by it that is material to the business of the Company, in each
case free and clear of all Liens, except for Liens that do not, individually or
in the aggregate, have or result in a Material Adverse Effect.

(p)  Patents and Trademarks. To the Company’s knowledge, the Company owns,
possesses, licenses or has other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of its
business as now conducted or as proposed to be conducted; except as set forth in
the SEC Reports and except where such violations or infringements would not
reasonably be expected to result in a Material Adverse Effect, and (a) to the
Company’s knowledge, there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any such Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim; (d) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; and (e) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim. All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted to which the Company is a party
or by which any of its material assets are bound (other than generally
commercially available, non-custom, off the shelf software application programs
having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements’) are valid and binding obligations of the
Company and, to the Company’s knowledge, the other parties thereto, enforceable
in accordance with their respective terms, except to the extent that enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, and there exists no event or
condition which will result in a material violation or breach of or constitute
(with or without due notice or lapse of time or both) a default by the Company
under such License Agreement.

(q)  Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses and location in which the Company is engaged. To
the Company’s knowledge, it will be able to renew existing insurance coverage
for the Company as and when such coverage expires or to obtain similar coverage
from similar insurers as may be necessary to continue its business without a
significant increase in cost.

(r)  Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports made on or prior to the date hereof, none of the officers or directors
of the Company and, to the Company’s knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or to a
presently contemplated transaction (other than for services as employees,
officers and directors) that would be required to be disclosed pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.

(s)  Sarbanes Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

(t)  Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 2, no registration under the Securities Act
is required for the offer and sale of the Shares by the Company to the
Purchasers under the Transaction Documents. The Company’s common stock is
registered pursuant to Section 15(d) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of terminating the registration of the common stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration.

(u)  No Directed Selling Efforts or General Solicitation. Neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf has
conducted any “general solicitation” or “general advertising” (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Shares.

(v)  Investment Company. The Company is not required to be registered as, and is
not an affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(w)  Questionable Payments. Neither the Company nor, to the Company’s knowledge,
directors, officers, employees, agents or other persons acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to foreign or domestic political activity;
(b) made any direct or indirect unlawful payments to any foreign or domestic
governmental officials or employees from corporate funds; (c) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended or (d) made any other unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

(x) Application of Takeover Protections. Except as described in the SEC Reports,
there is no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to Purchasers as a result of the parties fulfilling their obligations
or exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Shares and the Purchaser’s ownership of
the Shares.

(y) Loan Agreement. The Company entered into a Loan and Security Agreement
(Accounts Receivable & Inventory Line of Credit) as of February 6, 2007 with BFI
Business Finance, pursuant to which the Company will have the right to borrow up
to 80% of eligible accounts receivable, and up to 35% of eligible inventory,
provided that the amounts advanced against inventory may not exceed $250,000,
and the aggregate amounts advanced may not exceed $3,000,000, subject to the
requirement that prior to any advance Company must have received an additional
capital infusion from an investor group of not less than $2 million.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants to the Company as
follows:

(a)  Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate or, if such Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each of this Agreement and the
Registration Rights Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligation of such Purchaser, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b)  Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Purchaser’s right, subject to the provisions of this Agreement
and the Registration Rights Agreement, at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Subject to
the immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Shares for any period
of time. Such Purchaser is acquiring the Shares hereunder in the ordinary course
of its business. Such Purchaser does not have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

(c)  Purchaser Status. At the time such Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.

(d)  Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

(e)  Access to Information. Such Purchaser acknowledges that it reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information (other than material non-public information) about
the Company and the Subsidiary and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.

(f)  Residency. Such Purchaser has, if an entity, its principal place of
business or, if an individual, its primary residence in the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.

(g)  Prohibited Trading Activities. Since the earlier to occur of (1) the time
that such Purchaser was first contacted by the Company or any other Person
regarding an investment in the Company and (2) the 10th Trading Day prior to the
date of this Agreement, neither the Purchaser nor any Affiliate of such
Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, including in respect of
the Shares, or (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities) (each, a
“Prohibited Transaction”). Such Purchaser shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction
or in any financial transaction that in any way changes the Purchaser’s or its
Trading Affiliates’ economic position in the Company during the period from the
date hereof until the Effectiveness Date. Each Purchaser agrees that it will not
use any of the Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. Each Purchaser acknowledges that it is aware that the
Commission has published its position that covering a short position established
prior to effectiveness of a resale registration statement with shares included
in such registration statement would be a violation of Section 5 of the
Securities Act.

(h)  Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(i)  Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

The Company acknowledges and agrees that no Purchaser has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 (a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Shares and Common Stock underlying
the Shares may only be disposed of pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws. In connection with any transfer of
the Shares other than pursuant to an effective registration statement, pursuant
to Rule 144(k) or in connection with a pledge as contemplated in Section 4.1(b),
except as otherwise provided herein, the transferor will provide to the Company
an opinion of counsel selected by the transferor, which counsel and the form and
substance of which opinion shall be reasonably satisfactory to the Company and
its legal counsel, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
such legal opinion, except to the extent that the transfer agent requests such
legal opinion, any transfer of Shares by a Purchaser to an Affiliate of such
Purchaser, provided that the transferee agrees to the terms and conditions of
the Shares, certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Shares.

(b)  Legends. Certificates evidencing the Shares and any shares of Common Stock
underlying the Shares will contain the following legend, until such time as they
are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended Shares,
in compliance with applicable securities laws, pursuant to a bona fide margin
agreement in connection with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge. No notice shall be required of such pledge but Purchaser’s
transferee shall promptly notify the Company of the pledge. Each Purchaser
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Shares or for any
agreement, understanding or arrangement between any Purchaser and its pledgee or
secured party. Provided that the Company is in compliance with the terms of this
Section 4.1(b), the Company’s indemnification obligations pursuant to this
Agreement shall not extend to any Proceeding or Losses arising out of or related
to this Section 4.1(b).

(c)  Removal of Legends. The Company agrees to reissue certificates representing
any of the Shares, without the legend set forth above (i) while a registration
statement (including the Registration Statement) covering the resale of such
Shares is effective under the Securities Act, (ii) following any sale of such
Shares pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Shares are eligible for sale under Rule 144(k) (to the
extent that the applicable Purchaser provides a certification or legal opinion
to the Company to that effect), or (iv) if such legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Commission). The Company shall
cause its counsel to issue the legal opinion referred to in the Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Following
the Effective Date or at such earlier time as a legend is no longer required for
certain Shares, the Company will no later than three Trading Days following the
delivery to the Transfer Agent with notice to the Company of a legended
certificate representing such Shares and a reasonably acceptable opinion of
counsel to the extent required by Section 4.1(a), reissue a certificate
representing such Shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section.

(d)  Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell the
Shares or any interest therein without complying with the requirements of the
Securities Act. While the above-referenced registration statement remains
effective, each Purchaser hereunder may sell the shares in accordance with the
plan of distribution contained in the registration statement and if it does so
it will comply therewith and with the related prospectus delivery requirements.
To provide further assurance in connection with de-legending, each Purchaser
hereunder commits that it will continue to hold the shares in its own name, and
not in the name of a nominee, until such time as the shares are duly and
properly sold in compliance with all relevant securities laws. Both the Company
and its transfer agent, and their respective directors, officers, employees and
agents, may rely on this subsection (d) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this paragraph.

(e)  Buy-In. If within three (3) Trading Days after the Company’s receipt of a
legended certificate representing such Shares the Company shall fail to issue
and deliver to such Purchaser a certificate representing such Shares that is
free from all restrictive and other legends, and if on or after such Trading Day
the Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Purchaser of shares of
Common Stock that the Purchaser anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within three
(3) Trading Days after the Purchaser’s request and in the Purchaser’s sole
discretion, either (i) pay cash to the Purchaser in an amount equal to the
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate shall terminate and such shares
shall be cancelled, or (ii) promptly honor its obligation to deliver to the
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the closing bid price on the date of delivery of such legended
certificate.

4.2 Furnishing of Information. As long as any Purchaser owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Shares, if the Company is not required to file reports pursuant
to such laws, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

4.3 No Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that will be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers, or that will be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market.

4.4 Subsequent Registrations. Other than pursuant to the Registration Statement,
prior to the date occurring sixty (60) days after the Effective Date, the
Company shall not file any registration statement (other than on Form S-4 or
S-8) with the Commission with respect to any securities of the Company, except
to the extent the Company becomes eligible to use Form S-3 and converts the
Registration Statement to a Form S-3.

4.6 Indemnification.

(a)  Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Purchaser Party may suffer or incur as a result of or relating to any
material misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by the Company in any Transaction Document.
In addition to the indemnity contained herein, the Company will reimburse each
Purchaser Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred. If and to the extent
that such indemnification is unenforceable for any reason, the Company shall
make the maximum contribution to the payment and satisfaction of such losses
permissible under applicable law.

(b)  Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.7(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditions, but if settled without such consent, or if there be a final judgment
for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any Losses by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, the
Company shall not effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

4.7 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Shares hereunder for working capital and general corporate purposes and
not to redeem any Common Stock.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment to such Purchase’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):

(a)  Representations and Warranties. The representations and warranties made by
the Company in Section 3.1 hereof shall be true and correct in all material
respects as of the date when made and as of the Closing Date, as though made on
and as of such date;

(b)  Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing Date;

(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

(d)  Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Shares, and all of which shall
be and remain so long as necessary in full force and effect;

(e)  No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;

(f)  Company Deliverables. The Company shall have delivered the items set forth
in Section 2.2(a); and

(g)  Compliance Certificate. The Company shall have delivered to each Purchaser
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a), (b), (c),
(d), (e) and (f).

5.2 Conditions Precedent to the Obligations of the Company to Sell Shares. The
Company’s obligation to sell and issue the Shares at the Closing is subject to
the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:

(a)  Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date;

(b)  Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing;

(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents; and

(d)  Purchasers Deliverables. Each Purchaser shall have delivered the items set
forth in Section 2.2(b).

ARTICLE VI

MISCELLANEOUS

6.1 Fees and Expenses. The Company shall pay the reasonable, customary and
necessary fees and expenses of the Purchasers and their respective advisers,
counsel, accountants and other experts, if any and all other expenses incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Shares.

6.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile, email (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m. (Pacific time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m. (Pacific time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address and facsimile numbers for such notices and communications are
those set forth on the signature pages hereof, or such other address or
facsimile number as may be designated in writing hereafter, in the same manner,
by any such Person. Copies of any notices or other communications or deliveries
to the Company shall be sent to:

Clearant, Inc.

11111 Santa Monica Boulevard, Suite 650

Los Angeles, California 90025

Facsimile No.: (310) 479-2959

Attention: Jon Garfield

with a copy (for informational purposes only) to:

Dreier Stein & Kahan LLP
The Water Garden
1620 26th Street, Sixth Floor, North Tower
Santa Monica, California 90404
Facsimile No.: (424) 202-6250
Attention: John C. Kirkland, Esq.

6.3 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.

6.4 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.5 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Shares in compliance with this
Agreement and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Shares, by the terms and conditions of
this Agreement that apply to the “Purchasers.”

6.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except each Purchaser Party is an intended third party beneficiary of
Section 4.7 and may enforce the provisions of such Section directly against the
parties with obligations thereunder .

6.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

6.8 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Shares.

6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.11 Replacement of Certificates. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement certificates. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or the Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser.

6.15 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the Closing by either the Company or
any Purchaser (with respect to itself only) upon written notice to the other, if
the Closing has not been consummated on or prior to 5:00 p.m. (Pacific time) on
the Outside Date; provided, however, that the right to terminate this Agreement
under this Section 6.16 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time. Nothing
in this Section 6.16 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

6.16 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto which are incorporated herein by reference, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after the
Closing, and without further consideration, the Company and the Purchasers will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

CLEARANT, INC.

By:
Name:
Title:


[SIGNATURE PAGES OF PURCHASERS TO FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

PURCHASER:

By:
Name:
Title:


ADDRESS FOR NOTICE:

c/o:

Street:

City/State/Zip:

Attention:

Telephone No.:

Facsimile No.:

PURCHASE PRICE: US$

NUMBER OF SHARES:

2

EXHIBIT A

INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire

Stock Purchase Agreement)

A.  Complete the following items in the Stock Purchase Agreement:

1. Complete and execute the purchaser signature page. The Agreement must be
executed by an individual authorized to bind the Purchaser.

2. Exhibit B-1 — Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire.

3. Exhibit B-2 — Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

4. Exhibit B-3 — Purchaser Certificate:

Provide the information requested by either (a) the Certificate for Corporate,
Partnership, Trust, Foundation and Joint Purchasers, or (b) the Certificate for
Individual Purchasers.

5. Return, via facsimile, the signed Stock Purchase Agreement including the
properly completed Exhibits B-1 through B-3, to:

Dreier Stein & Kahan LLP
Attn: John C. Kirkland, Esq.
Facsimile No.: (424) 202-6250

6. After completing instruction number five (5) above, deliver the original
signed Stock Purchase Agreement including the properly completed Exhibits B-1
through B-3 to:

Dreier Stein & Kahan LLP
The Water Garden
1620 26th Street
Sixth Floor, North Tower
Santa Monica, California 90404
Attn: John C. Kirkland, Esq.

3

B. Wire to the following account, immediately available funds in an amount equal
to the Purchase Price set forth on the signature page to the Stock Purchase
Agreement.

Wire to:

CITY NATIONAL BANK

400 NORTH ROXBURY DRIVE
BEVERLY HILLS, CALIFORNIA 90210

ABA NO.: 1220-16066

ACCOUNT NAME: DREIER STEIN & KAHAN LLP ATTORNEY-CLIENT TRUST ACCOUNT

ACCOUNT NO.: 112688153

REFERENCE: CLEARANT 601444.003

4

EXHIBIT B-1

CLEARANT, INC.

STOCK CERTIFICATE QUESTIONNAIRE

Please provide us with the following information:

     
 
   
 
   
 
   
 
   
1.
  The exact name that the Shares are to be registered in (this is
the name that will appear on the stock certificate(s)). You may
use a nominee name if appropriate:
 
   
 
   
 
   
 
   
 
   
2.
  The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to item 1 above:
 
   
 
   
 
   
 
   
 
   
3.
  The mailing address, telephone and telecopy number of the
Registered Holder listed in response to item 1 above:
 
   
 
   
 
   
 
   
 
   
4.
  The Tax Identification Number of the Registered Holder listed in
response to item 1 above:
 
   

5

EXHIBIT B-2

CLEARANT, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

Section 1

1.  Your identity and background as the Beneficial Holder of Common Stock:

(a) Your full legal name:

(b) Citizenship:

(c) Social Security No. or Taxpayer ID No:

(d) Your address, telephone number, facsimile number and email address:

Address:

Telephone No:

Fax No:

Email Address:

Contact Person:



  (e)   Full legal name of person through which you hold the Shares only if
different than as set forth in Item 1(a) above (i.e. name of your broker or the
DTC participant, if applicable, through which your shares of Common Stock are
held):

Name of broker:

DTC No.:

Contact Person:

Telephone No.:

2.  Your Relationship with the Company:



  (a)   Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) held any position or office or have you had any other material
relationship with the Company (or its predecessors or affiliates) within the
past three years?

Yes

No



      (b)  If your response to Item 2(a) above is yes, please state the nature
and duration of your relationship with the Company:

3.  Your interest in the Common Stock:



      (a)  State the total number of shares you expect to purchase in connection
with the proposed sale of Common Stock by the Company:



      (b)  Do you beneficially own1 any securities of the Company other than the
securities you will receive in connection with the proposed sale of Common Stock
by the Company?

Yes

No



      (c)  If your answer to Item 3(b) above is yes, state the type, the
aggregate amount or number of shares of such other securities of the Company
beneficially owned by you:

Type:

Aggregate Amount/Number of Shares:

CUSIP No(s).:

Holder of record:

Note: List separately shares held of record jointly with another person, in a
fiduciary capacity or in a name other than your own. Attach additional sheets
and itemize, if necessary.



      (d)  Do you have both sole voting power and sole investment power with
respect to all the shares to be purchased in the proposed sale of Common Stock
by the Company and any shares already beneficially owned by you?

Yes

No



      (e)  If your answer to Item 3(d) above is no, provide information in the
space below with respect to why you do not have sole voting power and sole
investment power, including the number of shares as to which you do not have
sole voting or investment power.



      (f)  Do you wish to disclaim beneficial ownership of any of the shares of
Common Stock (either to be purchased in the proposed offering or currently
owned) that are described above?

Yes

No



      (g)  If your answer to Item 3(f) is yes, provide information in the space
below with respect to why you wish to disclaim beneficial ownership, including
the number of shares as to which beneficial ownership is disclaimed.



      (h)  Do you have the right to acquire beneficial ownership of any shares
of Common Stock within 60 days?

Yes

No



      (i)  If your answer to Item 3(h) is yes, state the number of shares as to
which you have the right to acquire beneficial ownership within 60 days in the
space provided below and describe the date and circumstances under which you
have any such right of acquisition.



      (j)  At the time of your receipt of the Common Stock upon the completion
of the proposed sale of Common Stock, will you have any agreements or
understandings, directly or indirectly, with any person to distribute the Common
Stock?

Yes

No



      (k)  If your response to Item 3(j) above is yes, please describe such
agreements or understandings:

4.  Beneficial Ownership



      (a)  Is the beneficial holder of the Common Stock (whether now held or to
be purchased) an SEC-reporting company?

Yes

No



      (b)  If your answer to Item 4(a) above is no, name the natural person(s)
who exercise voting or investment control over the Common Stock (whether now
held or to be purchased) and give their current titles and describe the
relationship of such individuals to the beneficial owner, including their
relationships with any intermediate entities, naming such entities:

Name(s) of Natural Person(s) and Title(s):

Section 2

5.  NASD Affiliates and Associates



      (a)  Are you a member of The National Association of Securities Dealers,
Inc. (“NASD”) or a broker-dealer registered pursuant to Section 15 of the
Exchange Act?

Yes

No



  (b)   Are any of your affiliates or any member of your immediate family2 a
member of the NASD or a broker-dealer registered pursuant to Section 15 of the
Exchange Act?

Yes

No



      (c)  If your response to Item 5(a) and 5(b) above is no, are you, any of
your affiliates or any member of your immediate family an “affiliate” of a
member of the NASD or a broker-dealer registered pursuant to Section 15 of the
Exchange Act?

Yes

No

NOTE: For the purposes of this Item 5(c), an “affiliate” of a registered
broker-dealer shall include any company that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, such NASD member or broker-dealer, but excludes any individuals who are
merely employed by such NASD member or broker-dealer or its affiliates.



      (d)  If your response to Item 5(a) and 5(b) above is no, are you, any of
your affiliates or any member of your immediate family an “associate” of an NASD
member or a broker-dealer registered pursuant to Section 15 of the Exchange Act?

Yes

No

NOTE: For the purposes of this Item 5(d), an “associate” of an NASD member or a
registered broker-dealer shall include any sole proprietor, partner, officer,
director or branch manager of such NASD member or registered broker-dealer, any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who,
directly or indirectly, controls or is controlled by such NASD member or
registered broker-dealer (including, for example, as an employee thereof),
whether or not such person is registered or exempt from registration with the
NASD.



      (e)  If your response to Item 5(d) above is yes, describe the nature of
the relationship between you and each broker-dealer or broker-dealer associate.



      (f)  Do you or any of your affiliates own stock or other securities of any
NASD member or registered broker-dealer or any affiliate thereof?

Yes

No



      (g)  If your response to Item 5(f) above is yes, please briefly describe
the facts (including the names of the NASD member or broker-dealer or affiliate
and the percentage ownership).

(h)  Have you or any of your affiliates made any subordinated loan to any NASD
member or registered broker-dealer?

Yes

No



      (i)  If your response to Item 5(h) above is yes, please briefly describe
the facts (including the names of the NASD member or broker-dealer or affiliate,
the amount of the loan and interest payable, and applicable dates)



      (j)  Please identify any of the following relationships you have with any
NASD member:

         
 
       
 
       
Advisor
Officer
Director
Trustee
Founder
Registered Representative
5% Stockholder
Employee
Immediate Family
Broker/Dealer
Promoter
Consultant
Finder
Bridge Lender
General Partner
Limited Partner
Equity Purchaser
Client or Customer
Subordinated Debt Holder
Other
 


















   























      (k)  If you identified any of the relationships referred to in Item 5(j),
please describe in detail the nature of any such relationship and the NASD
member.



      (l)  Do you have any oral and/or written agreements with any NASD member
or registered broker-dealer or any person associated with such NASD member or
registered broker-dealer concerning the disposition of your securities of the
Company?

Yes

No



      (m)  If your response to Item 5(l) above is yes, please briefly describe
the facts (including the names of the NASD member or broker-dealer or
associate), and attach copies of any written agreements or correspondence
describing such arrangement.

Certain legal consequences arise from being named as a Selling Shareholder in a
Registration Statement and the related prospectus. Accordingly, beneficial
owners of Common Stock are advised to consult their own securities law counsel
regarding the consequences of being named or not being named as a Selling
Shareholder in the Registration Statement and the related prospectus.

The undersigned acknowledges its obligation to comply with the provisions of the
Securities Exchange Act of 1934 and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Common Stock pursuant to the
Registration Statement. The undersigned agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

Upon any sale of Common Stock pursuant to the Registration Statement, the
Selling Securityholder will be required to deliver to the Transfer Agent (with a
copy to the Company) the Notice of Transfer (completed and signed) in the form
attached as Annex 1 hereto and hereby undertakes to do so.

In the event that the undersigned transfers all or any portion of the Company’s
Common Stock after the date on which the information in this Questionnaire is
provided to the Company, the undersigned agrees to notify the transferee(s) at
the time of transfer of its rights and obligations hereunder.

By signing below, the undersigned consents to the disclosure of the information
contained in this Questionnaire and the inclusion of such information in the
Registration Statement, the related prospectus and any state securities or “Blue
Sky” applications. The undersigned understands that the information in this
Questionnaire will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement or related prospectus.

By signing below, the undersigned represents that the information provided
herein is accurate and complete. The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.

Once this Questionnaire is executed by the undersigned beneficial holder and
received by the Company, the terms of this Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and shall be governed
in all respects by the internal laws of the State of California.

Dated:      , 2007

(Name) [Please print or type]

By:

(Authorized Signature)

Title:

6

Annex 1

FORM OF NOTICE OF TRANSFER

PURSUANT TO REGISTRATION STATEMENT

American Stock Transfer & Trust Company

6201 15th Avenue

New York, NY 11219

with a copy to:

Clearant, Inc.

11111 Santa Monica Boulevard

Suite 650

Los Angeles, California 90025

Attention: Jon Garfield

         
 
       
 
       
Re:
      Clearant, Inc. (the “Company”)
Common Stock, par value $0.0001 per share (the “Common Stock”)

Ladies and Gentlemen:

Please be advised that       has transferred       shares of the Company’s
Common Stock pursuant to the Registration Statement (File No.      ) filed by
the Company.

We hereby certify that the prospectus delivery requirements of the Securities
Act of 1933, as amended, have been satisfied with respect to the transfer
described above and that the above-named beneficial owner of Common Stock is
named as a selling stockholder in the Prospectus dated      , 2007 or in
amendments or supplements thereto, and that the number of Common Stock
transferred are [all] [a portion] of the Common Stock listed in such Prospectus
as amended or supplemented opposite such owner’s name.

Dated:

Very truly yours,

(Name) [Please print or type]

By:

(Authorized Signature)

Title:

7

EXHIBIT B-3

CLEARANT, INC.

CERTIFICATE FOR CORPORATE, PARTNERSHIP,

TRUST, FOUNDATION AND JOINT PURCHASERS

If the investor is a corporation, partnership, trust, pension plan, foundation,
joint purchaser (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Stock Purchase
Agreement on behalf of the Purchaser and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

         
 
       
 
       
     
 
 

 
 
 

     


--------------------------------------------------------------------------------


     
      Limited Partnership
General Partnership
Corporation
 
 
 


     Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor).

(Continue on a separate piece of paper, if necessary.)

     Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries).

(Continue on a separate piece of paper, if necessary.)

     Other form of organization (indicate form of organization ( ).

(c) Indicate the approximate date the undersigned entity was formed:

(d) In order for the Company to offer and sell the Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.

             
 
               1. A bank as defined in
Section 3(a)(2) of the Securities
Act, or any savings and loan
association or other institution
as defined in Section 3(a)(5)(A)
of the Securities Act whether
acting in its individual or
fiduciary capacity;
 
           
 
           
 
               2. A broker or dealer
registered pursuant to Section 15
of the Securities Exchange Act of
1934;
 
           
 
           
 
               3. An insurance company as
defined in Section 2(13) of the
Securities Act;
 
           
 
           
 
               4. An investment company
registered under the Investment
Company Act of 1940 or a business
development company as defined in
Section 2(a)(48) of that Act;
 
           
 
           
 
               5. A Small Business
Investment Company licensed by the
U.S. Small Business Administration
under Section 301(c) or (d) of the
Small Business Investment Act of
1958;
 
           
 
           
 
               6. A plan established and
maintained by a state, its
political subdivisions, or any
agency or instrumentality of a
state or its political
subdivisions, for the benefit of
its employees, if such plan has
total assets in excess of
$5,000,000;
 
           
 
           
 
               7. An employee benefit plan
within the meaning of the Employee
Retirement Income Security Act of
1974, if the investment decision
is made by a plan fiduciary, as
defined in Section 3(21) of such
Act, which is either a bank,
savings and loan association,
insurance company, or registered
investment advisor, or if the
employee benefit plan has total
assets in excess of $5,000,000 or,
if a self-directed plan, with
investment decisions made solely
by persons that are accredited
investors;
 
           
 
           
 
               8. A private business
development company as defined in
Section 202(a)(22) of the
Investment Advisers Act of 1940;
 
           
 
           
 
               9. An organization described
in Section 501(c)(3) of the
Internal Revenue Code,
corporation, Massachusetts or
similar business trust, or
partnership, not formed for the
specific purpose of acquiring the
Shares, with total assets in
excess of $5,000,000;
 
           
 
           
 
               10. A trust, with total
assets in excess of $5,000,000,
not formed for the specific
purpose of acquiring the Shares,
whose purchase is directed by a
sophisticated person as described
in Rule 506(b)(2)(ii) of the
Exchange Act;
 
           
 
           
 
                 11. An entity in which all
of the equity owners qualify under
any of the above subparagraphs. If
the undersigned belongs to this
investor category only, list the
equity owners of the undersigned,
and the investor category which
each such equity owner satisfies:
 
           

        (Continue on a separate piece of paper, if necessary.)

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

Dated: April      , 2007

(Name of Investor) [Please print/type]

By:

(Authorized Signature of Officer, Partner or Trustee)

Title:

8

CERTIFICATE FOR INDIVIDUAL PURCHASERS

If the investor is a natural person, the investor must complete, date and sign
this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The address set forth in the signature page of the Stock Purchase Agreement
is my place of residence.

(b)  In order for the Company to offer and sell the Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company:

     1. My individual net worth, or my joint net worth with my spouse, at the
time of purchase exceeds $1,000,000 (the value of my home, furnishings and
automobiles may be included for purposes of calculating my net worth).

     2. My individual income exceeded $200,000 in each of the two most recent
years, and I have a reasonable expectation of reaching the same income level in
the current year.

     3. My joint income with my spouse exceeded $300,000 in each of the two most
recent calendar years, and we have a reasonable expectation of reaching the same
income level in the current year.

Dated: April      , 2007

(Signature of Investor)

(Name of Investor) [Please print/type]

EXHIBIT C

CLEARANT, INC.

FORM OF TRANSFER AGENT INSTRUCTIONS

April 2, 2007

American Stock Transfer & Trust Company

6201 15th Avenue

New York, NY 11219
Attn: Donna Ansbro

Ladies and Gentlemen:

Reference is made to that certain Stock Purchase Agreement, dated as of
March 29, 2007 (the “Agreement”), by and among Clearant, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, the “Holders”), pursuant to which the Company is issuing
to the Holders shares (the “Shares”) of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon transfer or resale of the Shares.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) sales of the
Shares may be made in conformity with Rule 144 under the Securities Act
(“Rule 144”) and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three (3) business days of your receipt
of the notice referred to in (ii above), you shall issue the certificates
representing the Shares so sold to the transferees registered in the names of
such transferees, and such certificates shall not bear any legend restricting
transfer of the Shares thereby and should not be subject to any stop-transfer
restriction.

A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Shares has been declared effective by the Commission under the Securities
Act is attached hereto as Annex 1.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

Very truly yours,

CLEARANT, INC.

By:
Name:
Title:


ACKNOWLEDGED AND AGREED:

AMERICAN STOCK TRANSFER & TRUST COMPANY

By:

Name:

Title:
Date:

9

Annex 1

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Re: Clearant, Inc.

Ladies and Gentlemen:

We are counsel to Clearant, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Stock Purchase
Agreement, dated as of April      , 2007, entered into by and among the Company
and the buyers named therein (collectively, the “Purchasers”) pursuant to which
the Company issued to the Purchasers shares of the Company’s Common Stock, par
value $0.0001 per share (the “Common Stock”). Pursuant to that certain
Registration Rights Agreement of even date, the Company agreed to register the
resale of the Common Stock (the “Shares”) under the Securities Act of 1933, as
amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on , 2005, the Company filed a
Registration Statement (File No.      ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) relating to the Shares
which names each of the Purchasers as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the Shares
are available for resale under the Securities Act pursuant to the Registration
Statement.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement
so long as the Holders certify they have complied with the prospectus delivery
requirements of the Securities Act. You need not require further letters from us
to effect any future legend-free issuance or reissuance of shares of Common
Stock to the transferees of the Purchasers as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated March 29, 2007. This letter shall
serve as our standing instructions with regard to this matter.

10

EXHIBIT D

CLEARANT, INC

FORM OF LEGAL OPINION OF DREIER STEIN & KAHAN LLP

Based on the foregoing, and subject to the qualifications and assumptions stated
herein, we are of the opinion that:

1.  The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to conduct its business
as presently being conducted.

2.  The Company is duly qualified to transact business and is in good standing
as a foreign corporation in the State of California.

3.  The Shares to be issued by the Company pursuant to the Agreement have been
duly authorized and, when issued and delivered in the manner contemplated by the
Agreement, will be validly issued, fully paid and nonassessable, and free of
preemptive rights arising under law or pursuant to the Company’s Certificate of
Incorporation.

4.  The Company has all requisite corporate power and authority to execute and
deliver the Transaction Documents and to perform its obligations thereunder. The
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby
have been duly authorized by all requisite corporate action on the part of the
Company.

6.  The Agreement has been duly and validly executed and delivered by the
Company and (assuming the due authorization, execution and delivery thereof by
the Purchasers) constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
conservatorship, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (irrespective of whether enforcement is sought in a proceeding at law or
in equity) and except that (A) rights to indemnification and contribution
thereunder may be limited by federal or state securities laws or public policy
relating thereto, (B) no opinion is expressed herein with respect to
Sections 6.7 and 6.8 of the Agreement and (C) certain remedial provisions of the
Agreement are or may be unenforceable in whole or in part under the laws of the
State of California, but the inclusion of such provisions does not affect the
validity of the Agreement.

7.  The execution and delivery by the Company of the Agreement, and the
performance by the Company with its obligations thereunder, do not constitute a
default under or violate (i) any provisions of the Certificate of Incorporation
or by-laws of the Company presently in effect, (ii) any of the terms or
provisions of any material document, agreement or other instrument to which the
Company is a party or by which it is bound, of which we are aware, (iii) any
California, Delaware corporate or United States federal law or regulation (other
than federal and state securities or “blue sky” laws, as to which we express no
opinion in this paragraph 7), or (iv) any judgment, writ, injunction, decree,
order or ruling of any California, Delaware corporate or United States federal
court or public or governmental authority binding on the Company, of which we
are aware.

8.  No consent, approval, waiver, license or authorization or other action by or
filing or registration with any California, Delaware corporate or United States
federal public or governmental authority is required in connection with the
valid execution and delivery by the Company of the Agreement or the consummation
by the Company of the transactions contemplated thereby, except for filings,
registrations and other actions required pursuant to the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, and the respective
rules and regulations thereunder, filings by or on behalf of the underwriters
with the Corporate Financing Department of the National Association of
Securities Dealers, Inc., filings in connection with state securities or “blue
sky” laws, in each case as to which we express no opinion in this paragraph 8,
and those which already have been obtained by the Company.

9.  Except as set forth in the Company’s SEC Reports or as otherwise identified
in any Transaction Document, to our knowledge there is no litigation, proceeding
or public or governmental investigation pending or threatened in writing against
the Company that relates to the transactions contemplated by the Agreement.

10.  Our opinion has been requested as to the availability of the exemption from
the registration requirements of Section 5 of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation D thereunder
(“Regulation D”), with respect to the sale of the Shares pursuant to the
Agreement. Based upon and subject to the following assumptions, we are of the
opinion that the sale of the Shares by the Company complies with the provisions
of Regulation D, and, accordingly, such sale may be effected without
registration under the Act in reliance on Regulation D. We are relying on the
representation of the Company contained in the Agreement as to no general
solicitation and the representations of the Purchasers contained in the
Agreement, including without limitation to the effect that the Purchaser (i) is
an “accredited investor” within the meaning of Regulation D under the Securities
Act, (ii) has such knowledge and experience in financial and business matters
that the Purchaser is capable of evaluating the merits and risks of the
prospective investment, and (iii) is acquiring the Shares for its own account,
for investment purposes and without a view to distribution. The Shares are
legended to reflect that they have not been registered under the Securities Act
or the securities laws of any state and may not be sold or transferred in the
absence of such registration or an exemption therefrom under the Securities Act
and such state securities laws.

11